There is no merit to the defendant’s contention that the police did not have reasonable su&picion to frisk him, and therefore both the gun the police recovered and his spontaneous statement should have been suppressed as fruit of the poisonous tree.
The police had reasonable suspicion to stop and frisk the defendant based on the totality of the circumstances, including a radio transmission providing a general description of the perpetrators and the defendant’s location, the close proximity of the defendant to the site of the crime, the short passage of time between the crime and the defendant’s presence near the location of the crime, and the officer’s observation of the defen*569dant, who matched the radio-transmitted description of one of the perpetrators (see, People v Thomas, 195 AD2d 489).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Joy, Hart and Florio, JJ., concur.